Case: 17-14966   Date Filed: 02/20/2019   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14966
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 5:16-cv-00024-JSM-PRL



SHEILA ANNETTE CUNNINGHAM,

                                                          Plaintiff - Appellant,

                                   versus

FLORIDA CREDIT UNION,

                                                         Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (February 20, 2019)

Before TJOFLAT, MARCUS, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 17-14966      Date Filed: 02/20/2019      Page: 2 of 6


       Sheila Cunningham, an African-American female proceeding pro se, appeals

the District Court’s grant of summary judgment in favor of Florida Credit Union

(“FCU”) in her employment action. Cunningham brought discrimination and

retaliation claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

2000e-2(a), 2000e-3(a) (“Title VII”).1

       We affirm the District Court’s grant of summary judgment in favor of

Florida Credit Union (“FCU”) because Cunningham has not shown a question of

material fact that renders her case appropriate for trial. Because we write for the

parties, we set out facts only as they are needed to support our analysis.

                                              I.

       We review de novo a district court’s grant of summary judgment. Alvarez v.

Royal Atl. Developers, Inc., 610 F.3d 1253, 1263-64 (11th Cir. 2010). Summary

judgment is appropriate when the record indicates “no genuine issue as to any

material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).

                                             II.

       Because FCU has provided explanations for why Cunningham’s termination

was lawful, and because Cunningham has not argued before us—let alone before


       1
          Cunningham also raised a claim under the Florida Civil Rights Act of 1992 (“FCRA”),
Fla. Stat. §§ 760.01, 760.11, and 509.092, and the District Court granted summary judgment to
FCU on that claim as well. On appeal, Cunningham concedes that her FCRA claim is barred.


                                              2
              Case: 17-14966     Date Filed: 02/20/2019    Page: 3 of 6


the District Court—that those explanations are pretextual, both her discrimination

and retaliation claims fail as a matter of law. We take each claim in turn.

                                         A.

      Using circumstantial evidence, a plaintiff may establish a Title VII

discrimination claim in one of two ways. She may invoke the burden-shifting

framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817

(1973), holding modified by Hazen Paper Co. v. Biggins, 507 U.S. 604, 113 S. Ct.
1701 (1993). Or she may present a “convincing mosaic of circumstantial evidence

that would allow a jury to infer intentional discrimination by the decisionmaker.”

Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011) (quoting

Silverman v. Bd. of Educ., 637 F.3d 729, 734 (7th Cir. 2011), overruled by Ortiz v.

Werner Enters., Inc., 834 F.3d 760 (7th Cir. 2016)).

      Because Cunningham fails to meaningfully argue on appeal that she

presented a “convincing mosaic,” we do not analyze the case under that

framework. See United States v. Ardley, 242 F.3d 989, 990 (11th Cir. 2001)

(noting “our well-established rule that issues and contentions not timely raised in

the briefs are deemed abandoned”).

      Under McDonnell Douglas, a plaintiff makes out a prima facie case by

establishing that she “(1) is a member of a protected class; (2) was qualified for the

position; (3) suffered an adverse employment action; and (4) was replaced by



                                          3
              Case: 17-14966     Date Filed: 02/20/2019   Page: 4 of 6


someone outside the protected class or was treated less favorably than similarly

situated individuals outside the protected class.” Hornsby-Culpepper v. Ware, 906
F.3d 1302, 1312 n.7 (11th Cir. 2018). If the plaintiff establishes these elements,

the burden of production shifts to the defendant to present evidence of a

“legitimate, non-discriminatory reason for the challenged action.” Id. at 1312. If

the defendant does so, the burden shifts back to the plaintiff to introduce evidence

that the proffered reason was a “mere pretext for discrimination.” Id.

      FCU presented evidence that Cunningham was terminated for deficient work

performance. Because Cunningham has not argued that the proffered evidence is

pretextual, we do not analyze whether she has established a prima facie case.

      In March 2012—two years before Cunningham was terminated—FCU

began giving her notice of two specific areas for improvement, both of which

related to time management. She was assigned to handle various FCU accounts

but began working on those accounts too close to deadlines and failed to timely

submit completed loan packets to another department. The first issue placed FCU

at risk of regulatory violations due to “charge offs” that occur at the 60-day mark.

      The problems continued. In 2013, over a roughly two-month period,

Cunningham misplaced between 26 and 42 loan packets per week, whereas others

in her position misplaced only between one and six packets. Later in 2013, an

audit revealed that Cunningham had begun working on only 38% of her accounts,



                                          4
              Case: 17-14966    Date Filed: 02/20/2019   Page: 5 of 6


whereas the one other person in her position at the time had begun working on

72% of that person’s accounts. In January 2014, just months after a October 2013

meeting and after Cunningham’s supervisor had worked to help her with time-

management skills, Cunningham was placed on probation because one of her

accounts had passed the 60-day deadline; she had not begun working on it until the

58th day. Cunningham was terminated shortly after completing her probationary

period because Cunningham’s supervisor’s supervisor had discovered errors in

Cunningham’s work that he believed would have caused the loans to be

unenforceable. The errors included erroneous indications that clients had made

certain elections. The supervisor’s supervisor’s supervisor ultimately directed

Cunningham’s termination.

      Despite FCU’s proffer of this evidence that Cunningham was terminated for

deficient work performance, Cunningham failed to provide any evidence that

FCU’s decision to terminate her was pretext for discrimination. Indeed, she does

not even argue on appeal that the motivation was pretextual. As such, she has

failed to meet her burden of production under McDonnell Douglas.

                                         B.

      Cunningham’s retaliation claim suffers from the same flaw. A prima facie

case requires a showing that “(1) the employee was engaged in statutorily

protected activity; (2) the employee suffered an adverse employment action; and



                                         5
               Case: 17-14966    Date Filed: 02/20/2019   Page: 6 of 6


(3) a causal link exists between the protected activity and the adverse employment

action.” Furcron v. Mail Centers Plus, LLC, 843 F.3d 1295, 1310 (11th Cir.

2016). As with a discrimination claim, “[o]nce a prima facie case has been

established, the employer may come forward with legitimate reasons for the

employment action to negate the inference of retaliation.” Id. (quoting Goldsmith

v. City of Atmore, 996 F.2d 1155, 1163 (11th Cir. 1993) (alteration omitted)). And

yes, if the employer does so, the burden of production then reverts to the employee

to introduce evidence that the asserted reason is “pretextual.” Id. at 1310−11.

       Cunningham argues that she was terminated because she notified FCU that

one of her colleagues had wrongfully claimed an incentive payment to which

Cunningham was supposedly entitled. We need not reach whether Cunningham

has established a prima facie case because as described above, FCU has produced

evidence that she was terminated due to performance deficiencies, yet Cunningham

has not responded with evidence that FCU’s asserted reason is pretext for

retaliation.

                                        III.

       For these reasons, the District Court’s grant of FCU’s Motion for Summary

Judgment is AFFIRMED.

       SO ORDERED.




                                         6